Judgment unanimously reversed on the law and the facts and in the exercise of discretion, and a new trial ordered, without costs. Upon the pleadings, the plaintiff was not entitled to punitive damages, and the verdict, on the basis of such evidence as was presented, does not appear to be inadequate. Nevertheless, we are constrained by the record to grant a new trial. As we have said, “Inevitably a trial court sets the pattern for the jury” (Livant v. Adams, 17 A D 2d 784) and the Trial Judge should “at all times * * * exercise a high degree of patience and forbearance.” (Buckley v. 2570 Broadway Corp., 12 A D 2d 473.) So, the duty of a Trial Judge to expedite the business of his court and to utilize fully the court time should not be performed in a manner to prejudice a party in the fair and orderly presentation of his ease or defense. Here, the trial, held solely on the issues relating to injuries and damages, was started at 3:35 p.m. Counsel for the plaintiff was then apparently placed under undue pressure to present his evidence and complete the trial that afternoon; and, following a hasty presentation of evidence and a charge in a much abbreviated form, the case was submitted to the jury at 4:35 p.m. on the same day. On the record here, *695it appears that the parties did not have a fair and proper trial, and a new trial should be ordered in the interests of justice. Concur — Botein, P. J., Breitel, Rabin, McNally and Eager, JJ.